318 F.3d 1155
ALLSTATE INSURANCE COMPANY, as subrogee of Sam Lakhia, Plaintiff-Appellant,v.MENARDS, INCORPORATED, Defendant-Appellee.
No. 01-2139.
United States Court of Appeals, Seventh Circuit.
Argued November 8, 2001.
Decided February 5, 2003.

William S. Grotefeld (argued), Brad M. Gordon, Grotefeld & Denenberg, Chicago, IL, for Plaintiff-Appellant.
Kurt E. Olsen (argued), Fitzgerald & Cross, Chicago, IL, for Defendant-Appellee.
Before BAUER, RIPPLE and WILLIAMS, Circuit Judges.
PER CURIAM.


1
Familiarity with our previous decision in this case is assumed. See Allstate Ins. Co. v. Menards, Inc., 285 F.3d 630 (7th Cir. 2002). In that decision, we certified to the Supreme Court of Illinois the following question:


2
What is the applicable statute of limitations in Illinois for an action for damage to property based on the doctrine of strict liability in tort when that action is brought within the applicable statute of repose?


3
The Supreme Court of Illinois accepted our certification. In its later opinion, that court determined that the applicable statute of limitations is five years. See Allstate Ins. Co. v. Menards, Inc., 202 Ill.2d 586, 270 Ill.Dec. 64, 782 N.E.2d 258, 263 (2002).


4
The district court had dismissed this action because it believed that the applicable statute of limitations was two years. Because the Supreme Court of Illinois has now determined that the applicable statute of limitations is five years, we must reverse the judgment of the district court and remand the case to that court for proceedings. Allstate may recover its costs in this court.

REVERSED and REMANDED